                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 1 of 7



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (State Bar No. 169077)
                                                                2
                                                                     amortimer@HuntonAK.com
                                                                3    Jason J. Kim (State Bar No. 221476)
                                                                4    kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                5    jnelson@HuntonAK.com
                                                                6    550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                7    Telephone: (213) 532-2000
                                                                8    Facsimile: (213) 532-2020

                                                                9    Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.

                                                                11
                                                                                               UNITED STATES DISTRICT COURT
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                13
                                                                                                  SAN FRANCISCO DIVISION
                                                                14
                                                                     FACEBOOK, INC., a Delaware              CASE NO.: 3:19-CV-04556-LB
                                                                15   corporation,
                                                                16                                           PLAINTIFF FACEBOOK, INC.’S
                                                                                  Plaintiff,                 CASE MANAGEMENT
                                                                17                                           CONFERENCE STATEMENT
                                                                18         v.

                                                                19   JEDIMOBI TECH PTE. LTD. and             Date:      November 7, 2019
                                                                     LIONMOBI HOLDING, LTD.,                 Time:      9:30 a.m.
                                                                20
                                                                                                             Courtroom: B, 15th Floor
                                                                21                Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                           PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                    3:19-cv-04556-LB
                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 2 of 7



                                                                1            Plaintiff Facebook, Inc. (“Facebook”) submits the following Case Management
                                                                2    Statement, pursuant to the Court’s August 7, 2019 Order Setting Initial Case
                                                                3    Management Conference and ADR Deadlines (“CMC Order”).
                                                                4            On October 17, 2019, counsel for Facebook, Jason J. Kim and Jeff R. R.
                                                                5    Nelson, conferred telephonically with counsel for Defendants, Aharon S. Kaye,
                                                                6    regarding the status of this case.
                                                                7            Defendants’ counsel stated he had only recently been retained by Defendants,
                                                                8    had yet to retain California counsel, and thus, was not in a position to engage
                                                                9    meaningfully with respect to the requisite Rule 26(f) topics. Accordingly,
                                                                10   Defendants’ counsel stated that Defendants would not be in a position to submit a
                                                                11   Case Management Statement jointly.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12           For those reasons, submission of a joint filing presently is not possible.
                                                                13   Accordingly, Facebook submits this Case Management Statement solely on its own
                                                                14   behalf.
                                                                15           1.    Jurisdiction and Service
                                                                16           This Court has federal question jurisdiction under 28 U.S.C. § 1331 in light of
                                                                17   the federal cause of action alleged in the complaint under the Computer Fraud and
                                                                18   Abuse Act (“CFAA”), 18 U.S.C. § 1030. Similarly, this Court has supplemental
                                                                19   jurisdiction over the state law causes of action alleged in the complaint under 28
                                                                20   U.S.C. § 1367, as those claims arise out of the same nucleus of operative fact as the
                                                                21   CFAA claim. Likewise, this Court has jurisdiction over all causes of action alleged in
                                                                22   the complaint under 28 U.S.C. § 1332 because complete diversity exists between the
                                                                23   parties, and the amount in controversy exceeds $75,000.
                                                                24           Defendants waived formal service of process on August 21, 2019. ECF Nos. 10
                                                                25   & 11.
                                                                26
                                                                27
                                                                28
                                                                                                     1
                                                                             PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                     3:19-cv-04556-LB
                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 3 of 7



                                                                1          2.     Facts
                                                                2          Defendants are application developers that deceived their users into installing
                                                                3    fraudulent and malicious apps from the Google Play store starting in 2018.
                                                                4    Unbeknownst to the app users, Defendants delivered and installed malware onto the
                                                                5    app users’ mobile devices through the apps. Defendants designed the malware to
                                                                6    create the false impression that the app user clicked on advertisements delivered to the
                                                                7    user’s device, a practice known as “click injection fraud.” Defendants specifically
                                                                8    targeted ads serviced by Facebook, which pays third-party app developers a
                                                                9    percentage of the net revenue generated from the ads delivered on their apps.
                                                                10   Generally, the payment amounts are affected by the number of clicks attributed to the
                                                                11   ads displayed on a particular app. Through the use of malware delivered on their
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   apps, Defendants defrauded Facebook by overstating the number of genuine clicks
                                                                13   they generated. Facebook identified Defendants and their scheme through an
                                                                14   investigation of malicious apps and disabled Defendants’ known Facebook and
                                                                15   advertising accounts in 2018. As a result of Defendants’ scheme and the clicks they
                                                                16   fabricated, Facebook paid Defendants advertising revenue to which they were not
                                                                17   entitled. Defendants likewise caused Facebook to incur substantial costs to
                                                                18   investigate, remediate, and prevent their wrongdoing. Facebook has suffered
                                                                19   substantial harm as a result of Defendants’ interference with Facebook’s service and
                                                                20   computer network, as set forth in the complaint.
                                                                21         3.     Legal Issues
                                                                22         The principal legal issues in dispute are:
                                                                23               Whether Defendants’ conduct constitutes a breach of Facebook’s
                                                                24                Facebook Terms of Service (“TOS”), Platform Policy, Audience
                                                                25                Network Terms, and Audience Network Policy (“Policies”);
                                                                26               Whether Defendants’ conduct violates the Computer Fraud and Abuse
                                                                27                Act, 18 U.S.C. § 1030;
                                                                28
                                                                                                   2
                                                                           PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                   3:19-cv-04556-LB
                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 4 of 7



                                                                1               Whether Defendants’ conduct violates Section 502 of the California
                                                                2                Penal Code; and
                                                                3               Whether Defendants defrauded Facebook.
                                                                4          4.    Motions
                                                                5          Facebook anticipates it will bring discovery motions (as necessary) and pretrial
                                                                6    motions.
                                                                7          5.    Amendment of Pleadings
                                                                8          Facebook does not anticipate amending its complaint at this time.
                                                                9          6.    Evidence Preservation
                                                                10         Facebook has reviewed the Guidelines Relating to the Discovery of
                                                                11   Electronically Stored Information. Facebook anticipates the parties will meet and
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   confer pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps
                                                                13   taken to preserve relevant evidence after Defendants have retained California counsel
                                                                14   and appeared in the action.
                                                                15         7.    Disclosures
                                                                16         Facebook anticipates the parties will meet and confer to agree upon an
                                                                17   appropriate deadline by which to exchange initial disclosures after Defendants have
                                                                18   retained California counsel and appeared in the action.
                                                                19         8.    Discovery
                                                                20         The parties have not taken any discovery to date.
                                                                21         Scope of Anticipated Discovery:
                                                                22         Facebook intends to seek discovery—through depositions, interrogatories,
                                                                23   document requests, and requests for admissions—on Defendants’ operations insofar as
                                                                24   they relate to the wrongdoings alleged in the complaint, including discovery on the
                                                                25   following topics:
                                                                26         •     A complete description of Defendants’ methods for simulating user
                                                                27               clicks and ad impressions;
                                                                28
                                                                                                   3
                                                                           PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                   3:19-cv-04556-LB
                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 5 of 7



                                                                1          •      Any documents or communications relating to Defendants’ methods for
                                                                2                 simulating user clicks and ad impressions;
                                                                3          •      Any computer code Defendants have utilized—directly or indirectly—to
                                                                4                 simulate user clicks and ad impressions;
                                                                5          •      Any computer code Defendants have utilized—directly or indirectly—to
                                                                6                 conceal the operation of their apps from Facebook;
                                                                7          •      Any computer code Defendants have utilized—directly or indirectly—to
                                                                8                 interact with Facebook’s platform, computers, and servers;
                                                                9          •      The identification of any individuals involved in the development of any
                                                                10                such code;
                                                                11         •      The identification of any computer infrastructure used to facilitate the
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                activities alleged in the complaint;
                                                                13         •      Any apps distributed by Defendants, including any updates delivered to
                                                                14                those apps;
                                                                15         •      The identification of any individuals involved in the development of such
                                                                16                apps;
                                                                17         •      Any advertising associated with such apps; and
                                                                18         •      Revenue generated by Defendants in connection with the activities
                                                                19                alleged in the complaint.
                                                                20         Changes to Limitations on Discovery: Facebook does not believe it is
                                                                21   necessary to limit or modify the discovery rules set forth in the Federal Rules of Civil
                                                                22   Procedure and Local Rules.
                                                                23         Protective Order: Facebook anticipates the need for a protective order to
                                                                24   maintain the confidentiality of proprietary and confidential information that may be
                                                                25   involved in this action. Facebook anticipates the parties will be in a position to
                                                                26   discuss the entry of a stipulated protective order after Defendants have retained
                                                                27   California counsel and appeared in the action.
                                                                28
                                                                                                   4
                                                                           PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                   3:19-cv-04556-LB
                                                                          Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 6 of 7



                                                                1          9.      Class Action
                                                                2          Not applicable.
                                                                3          10.     Related Cases
                                                                4          There are no related cases or proceedings pending before another judge of this
                                                                5    Court, or before another Court or administrative body.
                                                                6          11.     Relief
                                                                7          As set forth in the complaint, Facebook seeks a permanent injunction enjoining
                                                                8    and restraining Defendants from accessing or attempting to access Facebook’s website
                                                                9    and computer systems; creating or maintaining any Facebook accounts in violation of
                                                                10   Facebook’s TOS; engaging in any activity to defraud Facebook or its users; and
                                                                11   engaging in any activity, or facilitating others to do the same, that violates Facebook’s
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   TOS and Policies.
                                                                13         Facebook also seeks compensatory, statutory, and punitive damages, restitution,
                                                                14   as well as costs and attorney’s fees.
                                                                15         12.     Settlement and ADR
                                                                16         Facebook prefers to discuss ADR selection at the Initial Case Management
                                                                17   Conference.
                                                                18         13.     Consent to Magistrate for all Purposes
                                                                19         Facebook has consented to have a magistrate judge conduct all further
                                                                20   proceedings including trial and entry of judgment. ECF No. 9. Defendants have yet
                                                                21   to consent—or decline consent—to magistrate judge jurisdiction.
                                                                22         14.     Other References
                                                                23         Facebook does not believe a reference is necessary.
                                                                24         15.     Narrowing of Issues
                                                                25         The issues cannot be narrowed at this time.
                                                                26
                                                                27
                                                                28
                                                                                                   5
                                                                           PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                                                                   3:19-cv-04556-LB
                                                                            Case 4:19-cv-04556-SBA Document 14 Filed 10/31/19 Page 7 of 7



                                                                1            16.      Expedited Trial Procedure
                                                                2            Facebook does not believe this case is appropriate for an expedited trial
                                                                3    procedure.
                                                                4            17.      Scheduling
                                                                5            Facebook believes it makes sense to discuss scheduling issues with
                                                                6    Defendants—i.e., expert designations, discovery cutoff, dispositive motions, pretrial
                                                                7    conference, and trial—after they have retained California counsel and appeared in the
                                                                8    action.
                                                                9            18.      Trial
                                                                10           Facebook demands a trial by jury on all issues triable to a jury. Facebook
                                                                11   expects trial to last five to ten days.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12           19.      Disclosure of Non-Party Interested Entities or Persons
                                                                13           Facebook has filed the appropriate certifications required by Civil Local Rule 3-
                                                                14   15 and the Federal Rules of Civil Procedure. Facebook is not aware of any persons or
                                                                15   entities with a financial or any other interest in the subject matter in controversy other
                                                                16   than the named parties.
                                                                17           20.      Professional Conduct
                                                                18           All attorneys of record for Facebook have reviewed the Guidelines for
                                                                19   Professional Conduct for the Northern District of California.
                                                                20           21.      Other Matters
                                                                21           Facebook has no other matters to bring to the Court’s attention at this time.
                                                                22
                                                                     Dated: October 31, 2019                       HUNTON ANDREWS KURTH LLP
                                                                23
                                                                24                                                 By:        /s/ Jeff R. R. Nelson
                                                                25                                                          Ann Marie Mortimer
                                                                                                                            Jason J. Kim
                                                                26
                                                                                                                            Jeff R. R. Nelson
                                                                27                                                       Attorneys for Plaintiff
                                                                                                                          FACEBOOK, INC.
                                                                28
                                                                                                      6
                                                                              PLAINTIFF’S CASE MANAGEMENT CONFERENCE STATEMENT
                                                                     073923.0000042 EMF_US 77113168v6

                                                                                                                      3:19-cv-04556-LB
